Citation Nr: 0529621	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-13 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Dr. J. W. 


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to December 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2001 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for PTSD.  
Appeal to the Board was perfected.  

In March 2005, the veteran and Dr. J. W. testified before the 
undersigned Acting Veterans Law Judge of the Board, sitting 
in Detroit, Michigan, in connection with this appeal.  
Several others, including the veteran's daughter and a care 
giver, were present at the hearing as observers.  The hearing 
transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

Having reviewed the entire record in this case, including the 
March 2005 Board hearing transcript, the Board finds that 
further development is needed before a decision can be issued 
on the merits of the claim of entitlement to service 
connection for PTSD.  Further development would ensure that 
the veteran's due process rights, including those associated 
with the Veterans Claims Assistance Act of 2000 (VCAA), as 
amended, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), 
and VA regulations implementing VCAA, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005), are met.  The specific 
bases for remand are set forth below.



VCAA

First and foremost, the claims folder does not reflect notice 
to the veteran of his rights under VCAA, and his and VA's 
respective responsibilities in the substantiation of the 
claim consistent with this law.  This notice must be sent to 
the veteran on remand.  Thereafter, VA must provide 
appropriate claim development assistance as warranted based 
upon any response thereto as submitted by the veteran and/or 
his accredited service representative.     

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) contemplates that VA will help a claimant obtain 
relevant records, whether or not the records are in federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on the 
claim.  

In this connection, the Board acknowledges that the crux of 
this claim is adequate corroboration of the claimed PTSD 
stressor.  Accordingly, the RO has sent the veteran (via his 
legal custodian) two letters, dated in January and March 
2001, emphasizing the importance of detailed information that 
would enable meaningful corroboration efforts.  These letters 
are material to an analysis of VA compliance with VCAA notice 
and assistance obligations in this case.  However, in the 
Board's opinion, they are not, even if considered along with 
various regulatory provisions pertinent to the claim cited in 
the Statement of the Case, sufficient at this juncture for 
the purposes of full compliance with VCAA notice 
requirements.  

Stressor Verification

The Board fully acknowledges the RO's efforts to obtain from 
the veteran specific information to enable it to verify the 
stressor allegations.  The record also reflects documentation 
of its communication with the National Personnel Records 
Center (NPRC) in connection with stressor corroboration 
efforts.  Nonetheless, given, first, that adjudication of 
this claim must be deferred due to due process concerns as 
discussed above, and additional evidence in the form of the 
veteran's March 2005 Board hearing testimony on alleged 
stressors, the Board finds that another reasonable effort in 
this regard would be appropriate while the claim is on remand 
status.     

The focus of this claim is not on whether the record reflects 
a specific diagnosis of PTSD.  It does (however, the 
diagnosis apparently is based upon uncorroborated accounting 
of combat stress).  See recent VA outpatient medical 
treatment records; Dr. J. W.'s Board hearing testimony.  Also 
diagnosed are other psychiatric disorders, including paranoid 
schizophrenia, psychosis, and depression, as well as 
personality disorder; a long history of drug and alcohol 
abuse apparently associated with psychiatric problems also is 
documented.  See various VA "mental disorders" compensation 
and pension (C&P) examination records and VA medical 
treatment records.  Entitlement to Social Security 
Administration (SSA) disability compensation benefits was 
established well over a decade ago based upon psychiatric 
problems and drug/alcohol addiction.  Notwithstanding this 
evidence, the crux of this case is whether the claimed 
stressor or combat trauma is adequately corroborated.  It is 
not, at least based upon the record to date.

The veteran had wartime service from April 1967 to December 
1968.  His military occupational specialty (MOS) was 
"rifleman."  His last duty assignment was with "CoA 1stBn 
7thMar 1stMarDiv(Rein)FMF."  The veteran's service awards 
included the National Defense Service Medal (NDSM) and the 
"Vietnamese Service Medal" (presumably Vietnam Service 
Medal, or VSM) with one star.  He had five months of foreign 
service.  See DD Form 214.  

His service personnel records appear to indicate presence in 
Vietnam or Southeast Asia between July and October 1968, for 
participation in "Operation against Communist aggression in 
the Republic of Viet Nam."  A National Defense Service Medal 
was awarded if a veteran served honorably between January 1, 
1961, and August 14, 1974.  United States of America 
Department of Defense Manual of Military Decorations and 
Awards, Appendix D at D-17, July 1990.  A Vietnam Service 
Medal was awarded if a veteran served between July 4, 1965 
and March 28, 1973 in Vietnam or in Thailand, Laos, or 
Cambodia in direct support of the operations in Vietnam.  Id. 
at D-20.  In this connection, it is noted that service 
personnel records also indicate the veteran was sent to 
Kadena Air Force Base in Okinawa, Japan, in early in July 
1968.  It is not clear how long the veteran was in Okinawa.    

The veteran repeatedly has alleged he personally had engaged 
in combat against the enemy in the Republic of Vietnam.  
Based upon all of the above, while he apparently had served a 
portion of his service in Vietnam or in Southeast Asia, it is 
not clear whether he did in fact have personal combat 
experience in Vietnam as alleged.  In this connection, it is 
particularly important that the award of NDSM and VSM does 
not conclusively rule in (or even rule out), combat service 
as, for example, a Combat Infantryman Badge, Bronze Star with 
"V" device for valor, or Purple Heart Medal would.  
Moreover, based upon the record to date, the notation of 
"rifleman" as the MOS here does not constitute adequate 
evidence of combat activity.  A corroborated stressor, in the 
absence of reliable evidence of combat action against the 
enemy, is a threshold requirement; the veteran's lay stressor 
allegation is not sufficient.  See 38 C.F.R. § 3.304(f) 
(2005); see, e.g., Pentecost v. Principi, 16 Vet. App. 124 
(2002); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994); Gaines v. West, 11 Vet. App. 
353 (1998).  
  
In this case, the veteran has made numerous statements that 
largely are vague, and thus, not statements that are 
conducive to meaningful corroboration efforts.  For instance, 
he has reported, as reflected in various VA medical records, 
that he saw numerous gruesome deaths and mutilation of 
soldiers, and torture or killing of civilian Vietnamese.  He 
also reported killing or torturing civilian Vietnamese 
himself, as well as participation in reconnaissance and 
"search and destroy" activity.  See also Board hearing 
testimony.

While the above reports do appear to be too generally stated 
to enable corroboration, the veteran did state that he (and 
apparently other soldiers in his unit or battalion) had found 
a soldier named "[redacted]" dead, with his body severely 
mutilated, near Chu Lai, in August 1968.  ("[redacted]" 
might not be this soldier's full legal name, as the veteran 
testified at the Board hearing - see p. 7 of transcript - 
that he could not recall this soldier's last name.)  This is 
information more specific than the various generalized 
allegations discussed above and might be the basis for 
further corroboration efforts.  While the veteran did not 
explicitly state that his unit or battalion was under enemy 
attack when this purported incident happened, presumably, the 
mutilation of a U.S. soldier's body, as reported, if this 
incident did occur, could indicate physical presence of and 
action by enemy forces at the reported date and place.     

Also, the veteran reported witnessing in the summer of 1968, 
at Chu Lai, near "Base Hill 10," the torture of a pregnant 
Vietnamese woman thought to be in the Viet Cong, carrying 
[redacted] baby.  While this specific incident may not be 
the subject of verification, if it is verified that the 
veteran's unit or battalion was in Chu Lai during the summer 
of 1968, this information could help lend additional 
credibility to the veteran's stressor allegations.  The 
veteran also testified at the hearing that he was physically 
present in Vietnam, in Da Nang, sometime between July and 
August  1968.  See transcript, pp. 3-4.    

In this connection, the Board notes that, in Pentecost v. 
Principi, 16 Vet. App. 124 (2002), the Court reversed a Board 
denial of service connection for PTSD on the basis of an 
unconfirmed stressor.  In Pentecost, the Court said that 
corroboration of every detail of a stressor, such as the 
claimant's personal involvement, is unnecessary.  See also 
Suozzi v. Brown, 10 Vet. App. 307 (1997).  However, in 
Pentecost, the claimant submitted independent evidence that 
his unit was in fact under rocket attack.  Thus, if it is 
verified that the veteran was present in Vietnam, whether in 
Da Nang or Chu Lai, during the summer of 1968, and that his 
unit/battalion had been under attack or that his unit or 
battalion had contact with enemy forces sometime within this 
time period, and the veteran was present there, then, 
consistent with Pentecost, the veteran's PTSD claim might be 
viable.  

Based upon the foregoing, the most appropriate disposition of 
this claim is deferment of a decision on the merits pending 
further evidentiary development.  This matter is REMANDED for 
the following actions, after which the RO should undertake de 
novo review of the claim:  

1.  Send the veteran a VCAA notice, 
which, at minimum, informs him what 
evidence not of record is needed the 
substantiate the PTSD service connection 
claim, and what the veteran's and VA's 
respective claim development 
responsibilities entail.  Also advise him 
explicitly that he should provide VA with 
copies of any evidence - lay or medical - 
relevant to the claim that he has in his 
possession.  Also ask him to identify any 
new source(s) of records pertinent to the 
claim but not currently reflected in the 
claims file, to include medical or non-
medical records from private doctors; 
employers, current or former; or local, 
state, or federal government agencies.  
Assist the veteran in obtaining any such 
missing records consistent with VCAA.  
Associate any records obtained with the 
claims folder.    

2.  Contact the Marine Corps Historical 
Center (MCHC) to corroborate the 
veteran's allegation that his unit or 
battalion (CoA 1stBn 7thMar 
1stMarDiv(Rein)FMF) (see DD Form 214) was 
stationed in Vietnam for any period of 
time in the summer of 1968 through 
October 1968.  Confirmation should also 
be obtained as whether the veteran's unit 
or battalion came under enemy attack 
during this time period.  Contact the 
U.S. Armed Service Center for Research of 
Unit Records (USASCRUR) and/or the NPRC, 
or other appropriate records-retention 
facility as warranted in this 
corroboration effort.  Document 
corroboration efforts, and in particular 
efforts yielding no corroborating 
information.  

3.  As the record reflects that the 
veteran recently has been treated at the 
Detroit, Michigan, VA medical facility 
for psychiatric illness, ensure that that 
any missing treatment records from this 
facility not currently in the claims file 
are obtained and associated with the 
file.  

4.  Thereafter, review the entire file, 
including all evidence and information 
associated with the claims file after the 
issuance of the September 2003 
Supplemental Statement of the Case 
(SSOC), and readjudicate the claim de 
novo.  If it is determined that a 
favorable resolution of the claim is not 
in order, then issue an updated SSOC and 
give the veteran and his accredited 
service representative an appropriate 
amount of time to respond to it.  
Thereafter, the claim should be directed 
to the Board, if in order.  

The purposes of this remand are to comply with due process 
requirements and to ensure appropriate evidentiary 
development.  At this juncture, the Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this case.  

The veteran is not required to respond until he receives 
further notice, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                  
_________________________________________________
	MICHAEL D. MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


